Citation Nr: 0617798	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  96-45 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January to April 1987, 
and from May 1991 to May 1995.  He also claims additional 
unverified service with the Indiana National Guard.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, IN.  The veteran 
thereafter relocated to the jurisdiction of the VARO in St. 
Petersburg, FL.  The Los Angeles, CA, VARO now has 
jurisdiction.

In February 1998, the Board denied entitlement to service 
connection for sinus congestion and nasal symptoms and a neck 
disorder.  The Board also then remanded the claims of service 
connection for back disorder and an acquired psychiatric 
disorder.

In a decision in June 2002, the Board denied entitlement to 
service connection for a back disorder.

Under regulations then in effect, the Board endeavored to 
develop additional evidence on the issue now pending on 
appeal in a memorandum in June 2002.  Certain additional 
clinical records were received as a result thereof.

In the interim, for primarily procedural reasons, the Board 
was required to remand the case on procedural bases in 
October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although prior development by RO and the Board resulted in 
acquisition of considerable private clinical data from 
multiple care givers relating to various mental health 
issues, there is no opinion of record as to whether these are 
in any way related to service.  

Numerous diagnoses are in the file including personality 
disorder, anxiety, and depression.  

It is unclear when the psychiatric manifestations were first 
present, but it appears that they may have been in relative 
proximity to his separation from service.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board would note, in pertinent part, that service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  If a chronic 
disorder such as a psychosis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2005).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2005), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2005).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2005); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection. 38 C.F.R. § 
3.303(c), 4.9 (2005); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in- 
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

In this case, a great deal of substantive information has 
been added to the file with regard to the veteran's overall 
mental health.  However, it remains unclear whether whatever, 
if anything, he may have experienced prior to service was 
either aggravated in service, or has had additional 
disability superimposed thereon.

Given the evidence of record, the newly revised regulations 
relating to the obligation to assist in development of the 
evidence, the need to have a medical opinion and the 
requirements for due process, the Board finds that additional 
development would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  

Any 
additiona
l data 
the 
veteran 
may have 
with 
regard to 
his 
mental 
health 
should be 
submitted
, and the 
RO should 
assist 
him in 
that 
endeavor.

The RO 
should 
endeavor 
to verify 
all 
service 
including 
with the 
IN 
National 
Guard, 
and 
acquire 
all 
records 
in 
associati
on 
therewith
.

All VA 
medical 
records 
should be 
obtain 
and added 
to the 
claims 
file.

2.  The 
veteran 
should be 
examined 
by a 
pertinent 
VA 
physician 
to 
determine 
the exact 
nature of 
his 
mental 
health; 
when any 
psychiatr
ic 
disorder 
was first 
manifest; 
to what 
it is 
attributa
ble; and 
if 
present 
prior to 
service, 
is it as 
likely as 
not that 
it was 
altered/c
hanged or 
increased 
in 
severity 
therein; 
and is 
there 
superimpo
sed 
disabilit
y 
thereon.  
All 
evidence 
should be 
made 
available 
to the 
examiner.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.   
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



